Case 08-28225   Doc 2217-5    Filed 08/26/21 Entered 08/26/21 13:28:18   Desc
                             Exhibit D Page 1 of 2




                     Exhibit D
    Case 08-28225   Doc 2217-5    Filed 08/26/21 Entered 08/26/21 13:28:18   Desc
                                 Exhibit D Page 2 of 2

                         DISBURSEMENT SUMMARY

EXPENSES                                                                AMOUNT
B&W Copy                                                                    $4.18
Messenger Services                                                         $65.46
Pacer Charges                                                              $40.50
Photocopy Expense                                                           $5.50
Postage Expense                                                            $30.80
TOTAL DISBURSEMENT                                                        $146.44
